Citation Nr: 1714803	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-36 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 50 percent disabling.

2.  Entitlement to a compensable rating for traumatic brain injury (TBI) with postconcussive headache residuals.

3.  Entitlement to a compensable rating for vertigo.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1993 to April 1993, February 2003 to January 2004 and from June 2004 to September 2005.  He served in the Southwest Asia theater of operations from August 2004 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2015, the Board denied service connection for a skin disability, a gastrointestinal disability, and sleep apnea.  The Board also found that the reduction in the rating for vertigo from 10 percent to noncompensable was appropriate.  In addition, the Board remanded the issues of increased ratings for PTSD, a TBI with postconcussive headaches, and vertigo.  As will be discussed in greater detail below, the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran appealed the Board's denial of service connection a skin disability, a gastrointestinal disability, and sleep apnea, as well as the propriety of the reduction in the evaluation of the rating for vertigo, to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 memorandum decision, the Court affirmed the Board's denials of service connection and upheld the reduction of the rating for vertigo.  Those issues are therefore no longer before the Board.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas, but it has not more nearly approximated total occupational and social impairment.

2.  The Veteran's residuals of TBI are manifested exclusively by subjective symptoms that mildly interfere with with work; instrumental activities of daily living; or work, family, or other close relationships; three or more subjective symptoms that moderately interfere with those areas has not been shown.

3.  Objective findings do not support a diagnosis of vestibular disequilibrium.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for a rating of 10 percent, and no higher, for TBI, postconcussive headache residuals have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.124a, DC 8045(2016).

3.  The criteria for a compensable rating for vertigo have not been met.  38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.87, DC 6204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding the claims for increased ratings, VA's duty to notify has been satisfied through a notice letter dated May 2014, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims for increased ratings and of the Veteran's and VA's respective duties for obtaining evidence.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained.

The Veteran has been afforded VA examinations to assess the severity of his service-connected PTSD, TBI, and vertigo.  For the reasons indicated in the discussion below, the Board finds those VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and documented relevant symptomatology that are responsive to the rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As a final point, the Board notes substantial compliance with the November 2015 remand directives.  In a January 2016 supplemental statement of the case, the RO readjudicated the claims remaining on appeal in light of new evidence submitted by the Veteran.  Thus, the Board concludes that substantial compliance with its remand directives has been achieved.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).




Merits

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also consider whether separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged rating may also be appropriate when adjudicating claims for increased ratings for already service-connected disabilities).

A.  PTSD

Service-connected PTSD is rated 50 percent disabling under DC 9411.

All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which includes GAF scores, and replace them with references to the recently updated Fifth Edition (DSM-5), which does not include GAF scores.  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the provisions of this amendment were not intended to apply to claims that had been certified for appeal to the Board on or before August 4, 2014, see id., and this case was certified in July 2014, the Board will not consider them in this decision.

Turning to the evidence of record, the Veteran was afforded a VA examination in July 2014.  The examiner noted that PTSD causes occupational and social impairment with reduced reliability and productivity.  The examiner noted that symptoms from the Veteran's TBI are separate from his PTSD.  Symptoms related to PTSD were anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the v had worked for IBM in technical support for two and one-half to three years.  The examiner also indicated that social interaction was routinely appropriate.  The Veteran indicated that, although he was not dating at the time, he had "hung out" with a few different people who were potential dating partners.

The Veteran submitted a disability benefits questionnaire (DBQ), dated September 2015.  A GAF score of 50 was recorded.  Symptoms were described as causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported being divorced.  Symptoms recorded were: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and suicidal ideation.  Additionally, the following were also noted: reduced activity, depression, irritability, fatigue, relationship problems, helplessness, hopelessness, guilt, anxiety, loss of employment opportunities, social withdrawal, memory and cognitive impairment.

Throughout the appeal period, treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  The competent, credible evidence of record shows that the Veteran is shown to experience occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  He has exhibited symptoms of constant depression which is described as deep, anxiety, thoughts about death, and chronic sleep impairment.  Likewise, a GAF score of 50 from the 2015 DBQ is noted.  This indicates serious symptoms related to the Veteran's PTSD.  Thus, the criteria for a 70 percent rating are most closely approximated.

A rating in excess of 70 percent, however, is not warranted.  The Veteran has not had symptoms listed in the 100 percent rating criteria.  There has been no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, his own occupation or his own name.  Further, the evidence does not show that the Veteran's overall level of impairment most closely approximate total social and occupational impairment.  Indeed, the Veteran continues to work full-time and there is no evidence that his PTSD prohibits him from doing so.  Moreover, the evidence does not reflect that the Veteran is totally unable to secure and maintain personal relationships.  The July 2014 VA examiner indicated that the Veteran's social interaction was routinely appropriate and he had some social interaction.  As such, the Veteran's disability picture does not more closely approximate total social and occupational impairment.

Resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation.  Entitlement to a rating of 70 percent for PTSD is therefore warranted.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  TBI

The Veteran's TBI with postconcussive headache residuals is rated noncompensable under DC 8045.

That DC provides that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  See 38 C.F.R. § 4.124a, DC 8045 (2016). 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease; even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate DC: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate DC.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The need for special monthly compensation (SMC) is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  See 38 C.F.R. § 4.124a, DC 8045 (2016).

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental, neurologic, or other physical disorder that can be separately evaluated under another DC.  In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.  Id.

Evaluations assigned are based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  Id.

Here, a level of severity of "0" has been assigned for subjective symptoms, including headaches.  A higher level of severity of "1" is not warranted unless there are three or more subjective symptoms that mildly interfere with those areas of the Veteran's functioning, such as intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, and hypersensitivity to light and/or sound.

Turning to the evidence of record, at the July 2014 VA examination, TBI symptomatology was discussed.  The examiner explained that there were no complaints of impairment of memory, attention, concentration or executive functions.  Judgment was normal.  Social interaction was routinely appropriate.  The Veteran was always oriented to person, place, time and situation.  Motor activity was normal.  Visual spatial orientation was normal.  Subjective symptoms were not applicable.  There were no neurobehavioral effects.  The Veteran was able to communicate by spoken and written language and able to comprehend spoken and written language.  Consciousness was normal.

The examiner explained that he evaluated the Veteran in March 2012, however the testing was so invalid as to not be consistent with the reality of the Veteran's functioning at work and in the community.  He explained that at the July 2014 examination, the Structured Interview of Malingered Symptoms (SIMS) test was completed and the Veteran's score was 2.5 times the total cutoff score for an invalid response.  It was also noted that the Veteran had some magnification of symptoms towards the negative.  The examiner stated that it is at least as likely as not that the Veteran's testing is invalid.  The examiner stated that as the psychometric testing is invalid, his complaints of memory loss are also invalid.

The examination report reflects that the Veteran only experiences subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family or other close relationships.  It was noted that the only residuals are headaches and the vertigo-type dizziness, as will be discussed in greater detail below.

At that time, headaches were also evaluated.  The Veteran reported daily headaches.  Pain is localized to one side of the head.  Vomiting during headaches was noted.  Pain was described as frontal and lasting one to two days.  Characteristic prostrating attacks of migraine/non-migraine headache pain was also noted.  Frequency was described as with less frequent attacks.  The examiner stated that the Veteran does not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The Veteran reported missing work twice a month due to headaches.  The examiner stated that headaches are at least as likely as not residuals of his TBI.  The examiner stated that subjective symptoms of his TBI do not interfere with work, instrumental activities of daily living; or work, family or other close relationships. 

The Veteran submitted an Independent VA Rating Evaluation for TBI, dated September 2015.  In that document, G.G.U., ARNP, contends that a 40 percent rating is warranted for the Veteran's TBI.  She explains that medical treatment records note numerous symptoms associated with the Veteran's TBI.  Specifically, she states that due to subjective symptoms, which the Veteran has identified, are of such a severity to warrant a 40 percent rating under DC 8045.  She also argues that since the VA examiner concluded that it was at least as likely as not that testing was invalid, that indicated that is also at least as likely as not that testing is valid.  There is no evidence that G.G.U. evaluated the Veteran personally or conducted any appropriate testing.  Rather, it appears that she reviewed the Veteran's claims file and rendered an opinion as to whether an increased rating was warranted based on that review.

Treatment records indicate treatment for several symptoms.  Most notably records indicate that the Veteran experiences headaches and dizziness related to his TBI.  While treatment records indicate that the Veteran experiences various symptomatology, those records do not indicate that such symptoms aside from dizziness and headaches are objectively associated with TBI.

At the outset, the Board acknowledges the argument of G.G.U. that the examiner's statement that it was at least as likely as not that VA examination testing was invalid indicates that it is equally likely that the Veteran's testing was valid.  The Board agrees.  Even assuming arguendo, however, that the testing at the VA examination was valid, that testing indicates that only subjective symptoms were associated with TBI.  As discussed above, the examiner explained that there were no complaints of impairment of memory, attention, concentration or executive functions.  Judgment was normal.  Social interaction was routinely appropriate.  The Veteran was always oriented to person, place, time and situation.  Motor activity was normal.  Visual spatial orientation was normal.  There were no neurobehavioral effects.  The Veteran was able to communicate by spoken and written language and able to comprehend spoken and written language.  Consciousness was normal.  As such, the Board concludes that the testing was valid, but the testing did not show any residuals other than subjective symptoms.

Based on the clinical findings summarized above, a level of severity of "1" is assigned for the subjective facet, as the Veteran complains of headaches, dizziness and vomiting.  The evidence reflects that those symptoms mildly interfere with the Veteran's functioning.  

A "2" requires three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of such impairments are marked fatigability, headaches requiring rest periods during most days, and blurred or double vision.  

The criteria for a "2" under the subjective facet are not met.  While the Veteran experiences subjective symptoms, the evidence does not indicate that those symptoms moderately interfere with his functioning.  To that end, the Veteran has reported missing approximately two days from work per month due to headaches.  However, there is no evidence that the Veteran's other subjective symptoms moderately impact his functioning.  Moreover, the VA examiner stated that the Veteran only experiences subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family or other close relationships.  While headaches may moderately interfere with the Veteran's functioning, there is no evidence that the Veteran experiences three symptoms that moderately interfere with functioning.

A "0" is assigned for the memory facet, judgment facet, social interaction facet, orientation facet, motor activity facet, spacial orientation facet, neurobehavioral facet, and the communication facet.  Indeed, there is no evidence that any of those facets are impaired as a residual of a TBI.  To that end, no such impairment was shown on examination.   Likewise, the Veteran does not warrant a "total" rating for consciousness, as he is not in a persistently altered state of consciousness, such as vegetative state, minimally responsive state, or in a coma.  Indeed, as explained above, assuming that the VA examination testing is valid, the results from that examination did not show deficiency in any of the above areas.

Based upon the foregoing, a rating of 10 percent, and no higher, is warranted under DC 8045.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, DC 8045 (2016); Gilbert, 1 Vet. App. at 49.  However, the Board has also considered whether any other DCs would be appropriate to evaluate the Veteran's TBI.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

Here, headaches have been diagnosed.  Therefore, the criteria under DC 8100 must be considered.

DC 8100 provides that frequent completely prostrating attacks and prolonged attacks productive of severe economic adaptability are rated at the schedular maximum of 50 percent disabling.  Characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  Characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Less frequent attacks are rated as noncompensable (0 percent).  38 C.F.R. § 4.124a, DC 8100 (2015).  

The regulations do not define prostrating.  However, Dorland's Illustrated Medical Dictionary defines prostration as extreme exhaustion or powerlessness. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1554 (31st ed. 2007).

Considering the criteria of DC 8100, a compensable rating under that DC is not warranted.  The VA examination confirms that the Veteran experiences prostrating headaches.  A rating of at least 10 percent would require that the Veteran's symptoms more nearly approximate characteristic prostrating headaches averaging one in the past in 2 months over the last several months.  The March 2012 VA examiner indicated, based on his examination of the Veteran including the Veteran's statements, that while the Veteran experiences characteristic prostrating attacks of migraine/non-migraine headache pain, the frequency of the headaches was attacks less frequent than characteristic prostrating attacks averaging one in 2 months over the past several months.  The examiner also stated that the Veteran does not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The Veteran's statements do not indicate to the contrary.  While the Veteran does experience headaches, including characteristic prostrating attacks, the evidence of record including his lay statements indicates that those characteristic prostrating attacks do not more nearly approximate those averaging one in the past in 2 months over the last several months, but, rather, result in less frequent attacks.  As such, a compensable rating under DC 8100 is not warranted.

C.  Vertigo

The Veteran's service-connected vertigo is rated noncompensable under DC 6204.

Under this DC, a 10 percent rating is warranted for occasional dizziness.  A 30 percent rating is warranted for dizziness and occasional staggering.  A note in this code further explains that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.

The Veteran was afforded a VA examination in July 2014.  There, the Veteran presented that he felt that his vertigo had worsened.  He complained of vertigo more than once weekly.  The examiner explained that his previous diagnosis of peripheral vestibular disorder was not in error, as the prior objective tests indicated a weakness.  However, a July 2014 study conducted at Boys Town National Research Hospital indicated a normal vestibular study.  The examiner opined that the severity of his peripheral vestibular disorder had improved based on current objective testing and stated that he no longer had a peripheral vestibular weakness according to VNH and caloric testing.  His symptoms were more consistent with vestibular migraines than with a peripheral vestibular disorder.

VA treatment records reflect complaints of dizziness.  However, a diagnosis of peripheral vestibular disequilibrium is not made within any of the treatment records.

For the following reasons, a compensable rating is not warranted for the Veteran's vertigo.  As discussed above, a compensable rating under DC 6204 requires objective findings supporting a diagnosis of vestibular disequilibrium.  In this instance, there is no evidence, to include objective findings, which support a diagnosis of vestibular disequilibrium during the appeal period.  Indeed, after a thorough evaluation, the July 2014 VA examiner explained that the Veteran's disability had improved and symptoms were more consistent with vestibular migraines than peripheral vestibular disorder.  To that end, objective testing revealed a normal vestibular study.  Without any objective findings showing that a diagnosis of peripheral vestibular disequilibrium is appropriate, a compensable rating under DC 6204 is not warranted, pursuant to the specific language of that diagnostic code.  The Board notes that the issue of whether the reduction of the rating to 0 percent effective May 5, 2014, was proper, has been decided and is not before the Board at this time.  Consequently, the relevant appeal period began after the prior diagnosis of peripheral vascular disorder.

The Board also notes that the examiner attributed the Veteran's symptoms to vestibular migraines.  Those symptoms have been considered above in determining the severity of the Veteran's TBI with postconcussive headache residuals.  Indeed, in determining the Veteran's symptomatology above, the Board has considered those symptoms.  To that end, the Veteran's migraines along with head pain and vomiting were shown at the VA examination and considered above.  As such, to rate the Veteran's migraine symptoms twice under separate DCs would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions).  For those reasons, and the fact that the evidence does not support a diagnosis of peripheral vestibular disorder, a compensable rating under DC 6204 is not warranted.


D.  Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's headaches, residuals of a TBI.  Specifically the evidence does not show such an exceptional disability picture as no inadequacy of the available schedular evaluations is demonstrated.  Here, the Veteran's TBI has been manifested primarily by headaches, which are contemplated in the rating criteria.  Likewise, the criteria for rating vertigo contemplate various symptomatology and makes clear that a compensable rating requires objective findings supporting the diagnosis of vestibular disequilibrium.  Regarding PTSD, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Indeed, a comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has continued to maintain full time employment despite the fact that the Veteran experiences headaches, PTSD and dizziness.  Given that the Veteran maintains full time employment, the Board concludes that a TDIU under Rice has not been raised by the record and it will not be further addressed.


ORDER

A 70 percent rating, and no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

A 10 percent rating, and no higher, for TBI, with postconcussive headache residuals is granted, subject to controlling regulations governing the payment of monetary awards.

A compensable rating for vertigo is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


